Citation Nr: 1418420	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a skin disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel	



INTRODUCTION

The Veteran served on active duty from April 8, 1975, to April 25, 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In his substantive appeal to the Board, the Veteran requested a hearing at his local VA office before a member of the Board, but on February 28, 2014, his representative withdrew the hearing request via facsimile.  See VACOLS, Mail.

The issue of entitlement to service connection for depression has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Private Records

In a June 2010 statement, Dr. Lermo, MD, of MCCI Medical Group, indicated that she has treated the Veteran's psychiatric disability since 2009.  Dr. Lermo's treatment records have not been associated with the record.  Upon remand, the AOJ must obtain and associate with the claim file all relevant treatment records for the Veteran from MCCI Medical Group from 2009 to present.

II.  Clarification 

In a July 2009 VA psychiatric examination report, a VA examiner opined that the Veteran's depression is due to acne vulgaris.  See VA psych. exam., 7 (Jul. 2009).  The examiner went on to say that "depression is at least as likely as not due to [sic] skin disorder."  Id. at 8.  

In a July 2009 VA skin examination report, the same VA examiner diagnosed rosacea and seborrheic dermatitis, and found that there has been no evidence of acne vulgaris since the Veteran separated from service in 1975.  See VA skin exam., 4 (Jul. 2009).  

It is unclear whether the Veteran's depression was caused by acne vulgaris during service, or whether the Veteran currently has acne vulgaris.  A remand for clarification is essential for a proper determination as to whether the Veteran is entitled to service connection for a psychiatric disorder.

III.  Inextricably Intertwined

The Veteran's claim for service connection for a skin disability is also remanded, as it is inextricably intertwined with his claim for service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records for the Veteran from Dr. Lermo, MD, of MCCI Medical Group, from 2009 to present.  If such records are unavailable, the Veteran's claim file should be clearly documented to that effect and the Veteran must be notified in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).

2.  Return the claim file to Mariane P. Kapadia, NP, the VA examiner who conducted the July 2009 skin and psychiatric examinations, and ask her to clarify:

i) Whether the Veteran's depression was caused by acne vulgaris during service, or

ii)  Whether the Veteran's depression was caused by current acne vulgaris, and, if so, the VA examiner must reconcile any inconsistencies between the July 2009 psychiatric examination and the July 2009 skin examination, in which she reported that there has been no evidence of acne since the Veteran separated from service in 1975.

If Mariane P. Kapadia, NP, is not available, schedule the Veteran for a VA psychiatric examination to identify any current psychiatric disabilities.  For any psychiatric disability found on examination, the VA examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include acne vulgaris.

The examiner must review the entire claim file.
 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



